Title: To Benjamin Franklin from Samuel Cooper, 6 March 1782
From: Cooper, Samuel
To: Franklin, Benjamin


Sir
L. Orient. March 6th. 1782
Permit me to introduce my self to you as an Officer belonging to the Alliance Friggate & Nephew to Doctr. Cooper, who was pleased to give me a letter of recommendation to you when I came to France in the Friggate Alliance twelve months ago; I was prevented from making a tour to any part of france in consequence of the Ships short tarry—
I have a Brother by the name of William Cooper a Prisoner in Mill Prison, taken on the Coast of America, he has wrote to me very urgently to procure a person in Exchange for him. It is out of my Power to do it, our late Cruise has been so unfortunate I must therefore beg your Excellency to procure it if possable, assuring you, not only myself, but his Relations & Friends in America will esteem themselves under great Obligations—
I cannot leave a Country so near to a Brother, in Afflictions without soliciting favours of my Relations friends, & I flatter myself every thing will be done in your Power for his Releasement; pardon me for the Liberty I have taken & beleive me to be with every sentament of Respect Yr. Obed ser
Saml. Cooper
His Excellency Benjn. Franklin —
 
Addressed: His Excellency, Benj. Franklin Esqr / Minister Plenipotentiary at the / Court of Versails / Passy / near / Paris
Notation: Cooper M. Samuel, L’Orient March 6. 1782.
